NOT FOR PUBLICATION                           FILED
                                                                         OCT 27 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-10057

             Plaintiff-Appellee,                 D.C. No.
                                                 1:08-cr-00714-SOM-1
 v.

ROLAND EGUCHI JR.,                               MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                           Submitted October 21, 2020**
                               Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Roland Eguchi Jr. pleaded guilty to a drug offense, in violation of 21 U.S.C.

§ 846, and was sentenced to ten years imprisonment and eight years supervised

release. Following the second revocation of his supervised release, the district


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court sentenced Eguchi to 12 months imprisonment. Eguchi appeals from his 12-

month sentence and challenges a supervised release condition as unconstitutionally

vague or overbroad. We have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C.

§ 1291. “A due process violation at a revocation proceeding is subject to harmless

error analysis.” United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir. 2003)

(quoting United States v. Daniel, 209 F.3d 1091, 1094 (9th Cir.), amended by 216
F.3d 1201 (9th Cir. 2000)). We review whether a supervised release condition

violates the Constitution de novo. United States v. Aquino, 794 F.3d 1033, 1036

(9th Cir. 2015). We affirm.

      To succeed on a due process claim, a defendant “must establish the

challenged information is (1) false or unreliable, and (2) demonstrably made the

basis for the sentence.” United States v. Vanderwerfhorst, 576 F.3d 929, 935–36

(9th Cir. 2009) (quoting United States v. Ibarra, 737 F.2d 825, 827 (9th Cir.

1984)). “Challenged information is deemed false or unreliable if it lacks ‘some

minimal indicium of reliability beyond mere allegation.’” Id. at 936 (quoting

Ibarra, 737 F.2d at 827). With one exception, Eguchi admitted to the first and

second set of violations of his supervised release terms. Relying on Eguchi’s

admissions, the district court provided two bases for its above-Guidelines sentence:

the nature of Eguchi’s violations and his pattern of violating the terms of


                                          2
supervised release. Eguchi does not challenge the veracity or reliability of the

information on which the district court relied. His argument that the district

court’s reference to a hypothetical sentence evidences its speculation and a due

process violation mischaracterizes the record. The district court did not err in

determining Eguchi’s 12-month sentence.

      “A supervised release condition ‘violates due process of law if it either

forbids or requires the doing of an act in terms so vague that men of common

intelligence must necessarily guess at its meaning and differ as to its application.’”

United States v. King, 608 F.3d 1122, 1128 (9th Cir. 2010) (quoting United States

v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007)). The supervised release condition

Eguchi challenges as unconstitutionally overbroad or vague prohibits the use of

synthetic cannabinoids and lists as illustrative examples “synthetic marijuana,”

“K2,” and “Spice.” This condition is effectively identical to the condition this

court upheld in United States v. Sims, 849 F.3d 1259 (9th Cir. 2017). Here, the

condition “provide[s] people of ordinary intelligence with fair notice of what is

prohibited.” Id. at 1260.

      AFFIRMED.




                                          3